SCHWAB, C.J.
Defendant was convicted of grand larceny upon trial by the court sitting without a jury. His sole as*244signment of error upon appeal is that as a matter of law there was insufficient evidence to support a finding of guilt.
On the evening of January 3, 1967, the manager of a retail store placed two envelopes containing money in a metal safe which was located in a storeroom at the hack of the store. He closed the safe door which he had opened for the purpose of putting the money in the safe, but left it unlocked so that cash receipts from other cash registers could be placed in it. About five minutes later a store clerk who went to the safe and opened it for the purpose of placing additional cash receipts in the safe noticed the envelopes which had contained the money the manager had placed there, torn open and emptied. The defendant’s fingerprint was found on the inside of the safe door. He contended that he had been in the storeroom on one occasion in order to get boxes, but he denied ever having touched the safe.
Another store employe testified that for about an hour previous to the time the theft was discovered she had noticed a man loitering about the rear of the store near the entrance to the storeroom where the safe was located. She said that the loiterer’s behavior was suspicious and that she therefore kept an intermittent watch on him. She lost track of him shortly before the crime was discovered. She identified the defendant as having an appearance closely resembling her memory of the loiterer.
The evidence was adequate to support the finding of guilt. State v. Hanna, 1 Or App 110, 459 P2d 564 (1969).
Affirmed.